     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 1 of 10 Page ID #:1

                                                                                   ~'~     ~,~




 1 Name: ~L(_ LLp C~' C~'~(~~ ~On'1                                   70?1 ~P~4 21 P~
 2 Address: 26 ~j~ ~ju,~l~
                                                                                                 2:41

 3     l~l~re~o l/ul~e~~~ a25~5                                 ~,                    rt ~i~E~
                                                                               r{i i'~'          ~~"~iC,



 4 Phone: ~, ~ D- 3y0- ~{ ~~ S
 5 Plaintiff In Pro Per
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                ~~C~`21 - oD~~~.~~~                                      ~s
10 /~l (,(,YjCc m~9 CL~ ,~-~ ~ ~-►1                 ) Case No.•
                                                                     (To he supplied by the Clerk)
11                           PLAINTIFF,             ~ COMPLAINT FOR:
12                vs.
13       ~~~i-~v o-F Ios ~~iP~e 5
14
15
16
17                                                       Jury Trial Demanded
18                           DEFENDANT(S).
19
20
                                          I. JURISDICTION
21
22                1. This Court has jurisdiction under    ~,p ~ ~ ra ~           ~~,~~ S f~ O n
23
24
25
26
27
28



       Pro tic Cliiur Form                      Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 2 of 10 Page ID #:2




 1                                           II. VENUE
 2
 3               2. Venue is proper pursuant to       ~ ~s }-P~~~ , V ~ 5 ~ p C~
 4
 5
 6
 7
 8
 9
                                            III. PARTIES
10
11
12 3.            Plaintiff's name is   ~~{~ GiC~ ~~. Plaintiff resides
13     at:
14
15
16
17
18               4. Defendant                     i               ~
19
20
21
22
23
                                                                   r
24               5. Defendant           ~ (~ ll Gt(1        <~(~ %L~ ~~
25
26
27
28



       Pro Se Clinic Form                     Page Number
      Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 3 of 10 Page ID #:3




  1                                  IV. STATEMENT OF FACTS
 2
 3
 4
 5
 6
 7           ~. ~            ',
 8
 9
10
11
                                                                         V

12                           ., nC2            P       S            wa~ln ~~iafe~
                                                             ~
13
14
15
16
17
18
19
20
21                               ~~■IIL~~~/l!i~[~~i//LI/Ia(I-~IltlLft

22           ~               ~       ~   ,~   ~             ~ ~ ~    A       ~
23 I,
24
25
26                               0


2~
Zs


        Pro 5e Clinic Form                    Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 4 of 10 Page ID #:4




 1                                 ._
 2
                  Insert ¶ #       ~                                         ~
 3        (i(/~S               .~ ~f ~P~~(~l                Se C~~           ~ l~ S ~ 4~ ~'
 4                                         ~"                   ~                  C          ,~ - r
 5         t f1 P(1 ,r                  n C.~~l`~'     r'lc~ n c Y` ~~r     y'Y~ ~C h~~ CSI-~
 6      ~~               c~r~ ~~=s-Err,~-~        u        ~~ca~ s~       s~s~ ~-P rn ~R~'
 7
 8
 9                  O~'I                      e                    r'M
10        -Fpf
11
                  Insert.¶ #
12
13
14
15 '~
16
17
18
19
20
                  Insert.¶ #
21
22
23
24
25
26
27
28



        Pro Se Clinic Form                           Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 5 of 10 Page ID #:5




 1
 2
                                           V. CAUSES OF ACTION

 3
 4
                                       FIRST CAUSE OF ACTI
 5
 6                                          insert title ofcause o/'action

 7           (As against Defendant(s): ~~                   ~;~              p~ ~o S       ~ ~~s
 8
 9
10
                 Insert.¶ #
11                                                                                       ~ _ f   ~ t

12
                                                                                 -   -                 ,,
         ~,''P~7 r G!P            ~~L~le   2~7~~1G
13
14
15
                                                                             s
16
                 /nsert ¶ #
17                            c

l~


19
20
21
22
23               ~nserr•¶ a
24
25
26
27
28



       Pro Se Clinic Form                           Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 6 of 10 Page ID #:6




 1                                SECOND CAUSE OF ACTION
 2
                                             insert title ofcause of~action
 3
              (As against Defendant(s): ~~e                      ~ , -~-~~    p~-   ~o S       y~l~°S
 4
 5
 6
 7
                 Insert ¶ #       ~          ~~~~ +~~                         ~OM    ~~J.
 s                     ~c~e~     --~-n
                                    -n ~ n        r;c n r c~so n '~~                ~~~r-~~i
 9
10
         ~~~                 Icc ~'~ ~_~~ ~r~- ~m~~-~~~'~r Bch
11
12
13
                 Insert ¶ #
14
15
16
17
18
19
20               ~ns~~~~~T
21
22
23
24
25
26
27
28



       Pro Se Clinic Form                           Page Number
      Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 7 of 10 Page ID #:7




  1                               THIRD CAUSE OF ACTION
 2
                                       insert title ofcause ofaction
 3             (As against Defendant(s):      ~e         (~;-~y ~- ~ps ~-jG, ~~eS'
 4
 5
 6
 7                           i   ~VI/.1/ to              ~ ~~`~~
                                                              _
 8
 9
10
I1                                                                         ~~   ~   _~
12
13
                  Insert•¶ #
                                      ~        ~~h~~~                       ~ ~S~
14
                         r-            -`~-                            c                 ~.
15
16 '~     ~~~~-<,                v~~l ~ k,a~4ccv ocd ~ -~ w~cv~~LS
17
18
19
20                Insert ¶ #

21
22
23
24
25
26
27
28



        Pro Se Clinic Form                    Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 8 of 10 Page ID #:8




 1                                  FOURTH CAUSE OF ACTION
                                                 A,
 2           (                             c~~ ~ c~                ~ ~ s << ~~a,n c~-~--~~ 4~ n
                                                insert title ofcause ofaction
 3           (As against Defendant(s):                ~e            C ~ -E-v    o-~-    ~s         ~►~t~~S
 4
 5
 6

                 /nsert ¶ #
                                                 /~(~C~'J~1~                           <<~M       ~tl~LS C~
 8                                         ~tl~U ~ ~ / 1~
           V 1 r_ T , ~          ~~                                ~k~V ~                ~~ CJ I ` L ~l

 9     _ ~f t         -~       p_ b", ~s ~o~'~ ~~ n~ c~~ ra~ic~ ~
10
                s ~c~cr--;-~~~ ~~ -~, ~ h;-~-e ~ ti~ k~,~ I~s ,~-n~~/~5
11
                              ~QDCLC'~(''1Psl~';
12
13
                 Insert ¶ #
14
15
          j ~ ~Pn d~~              ~--~~~cl~~s-~t~crfP ~ ~c~s~ ~-e~~
                                                                  ~~~~i
16
       ~rLn          ~-~ cc ~f~~ s GLTP~I~~~~L1r~ rnina ~ (.t~~'v'i ~-~ y
17
                                   Q(. 1                    1 cL      ~ I f                          C (iC    5,
18
19
2~               /nserl !~


21
22
23
24
25
26
27
28



       Pro Se Clinic Form                              Page Number
     Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 9 of 10 Page ID #:9




 1                                          VI. REQUEST FOR RELIEF
 2
 3
 4               WHEREFORE, the Plaintiff requests: (~or~ ~ensc~~y ~~~-~~ S
 5                    P(,(~'l ~ ~, V,
                                    G    1~ CcI~'1 Gi~~ E'S

 6
                 /nsert ~¶ #
 7
              l.L('1~P11 ~~ii           ~L! ~~P~~ ~n ~        ttOM      rc    ~~ r/PfP   ~Gt S+C~
 8
 9
10
11
                 Insert ¶ #
12
13                   '             / =               -~ mil/             l~    ~~~~s
14
15
16
17               Insert ¶ #

Ig

19
20
21
22
                 Insert•¶ #
23
24
25
26
27
28



       Pro Se Clinic Form                                Page Nz~mber
 Case 5:21-cv-00711-JFW-KES Document 1 Filed 04/21/21 Page 10 of 10 Page ID #:10




 1                               VII. DEMAND FOR JURY TRIAL
 2
 3
 4             Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 5
6
 7                                        Dated:                 /              ~~
 8
9
10                                        Sign:
11                                 Print Name:       ~(,(~'iG~M,✓j'1C~ ~~("L
12                                                Plaintiff in pro per
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Pro Se Clinic Fonn                        Page Number
